Citation Nr: 1123071	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  08-00 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1994 to April 2006.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  Jurisdiction of the case was subsequently transferred to the RO in Detroit, Michigan.

The issues of entitlement to service connection for left knee and right ankle disorders are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The competent evidence of record does not show any current diagnosis for a cervical spine disorder that is related to the Veteran's military service or to any incident therein.


CONCLUSION OF LAW

A cervical spine disorder was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's February 2006 and April 2007 letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

With respect to the Dingess requirements, the RO's April 2007 letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with these letters, the RO effectively satisfied the remaining notice requirements with respect to the issue decided herein.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as available VA medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  While no VA medical opinion was obtained in conjunction with the Veteran's claim of service connection for a cervical spine disorder, the Board finds that a VA medical opinion concerning a cervical spine disorder is not required as the Veteran has failed to present any evidence of a current disability related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this issue, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran's service treatment records are negative for any cervical spine disorder or injury.  In a January 2006 inservice medical assessment report, the Veteran reported neck pain.  Per the Veteran's complaint of chronic pain in the spine at midline at the cervical spine, an x-ray examination was performed in February 2006.  However, the resulting report stated that there was no evidence of a fracture or spondylolisthesis.  It was further noted that the vertebral bodies were of normal configuration, and the disc spaces were maintained.  There was no evidence of inflammatory or neoplastic change.  The intervertebral foramina were patent, bilaterally, with no evidence of significant bony encroachment.  The impression was normal cervical spine.  On his February 2006 separation examination report, the Veteran reported constant back pain starting from his neck.  The examining physician noted the Veteran's neck was normal on clinical examination.

The Veteran underwent a VA fee-based general medical examination in March 2006.  The Veteran reported mid back pain that traveled to the neck.  On physical examination, the Veteran's neck was supple, with the trachea midline, and no jugular venous distention or thyroid enlargement.  Examination of the cervical spine revealed no evidence of radiating pain on movement, with no evidence of muscle spasm.  There was no evidence of tenderness, nor ankylosis of the spine.  The range of motion of the cervical spine demonstrated flexion to 45 degrees, extension to 45 degrees, right lateral flexion to 45 degrees, left lateral flexion to 45 degrees, right rotation to 80 degrees, left rotation to 80 degrees.  The examiner stated that the cervical spine x-ray findings were within normal limits.  No diagnosis was rendered with regard to the Veteran's cervical spine.  A radiology consultation report noted that vertebral body heights and disc space heights were normal, with no evidence for a fracture, dislocation, or destructive lesion and that the paraspinal soft tissues were unremarkable.  The impression was normal cervical spine series.

In September 2007, the Veteran underwent another VA examination.  The examiner noted a history of neck stiffness and pain.  The Veteran reported that he did not use a neck collar.  There was no history of acute episode of excruciating neck pain during the past 12 months, nor radiating pain.  Physical examination of the Veteran's cervical spine revealed that his head was square on his shoulders; and muscle tone was good, with no spasm.  Range of motion showed extension of 30 degrees; flexion of 30 degrees, with complaint of pain near the back of his neck; right and left lateral flexion of 25 degrees, without pain; and rotation of 65 degrees, without pain.  The examiner noted that x-ray of the cervical spine was within normal limits, with no residuals of trauma or posttraumatic degenerative changes.  The diagnosis was normal cervical spine.

After a careful review of the record, the Board finds that service connection for a cervical spine disorder is not warranted in this case.  There is no competent evidence of record showing a current diagnosis of a cervical spine disorder related to the Veteran's military service or to any incident therein.  

The Board considered lay statements by the Veteran that he experienced pain and stiffness in the neck ever since his military service.  These statements are competent evidence of observable symptoms relating to his cervical spine and the Board has no reason to doubt the credibility of such statements.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); but see Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The Board also accords substantial weight to the Veteran's lay testimony regarding his neck pain and stiffness since military service, especially with the notations in the service treatment records of the alleged symptoms.  However, while in certain unique instances lay testimony may be competent to establish medical diagnosis, the Board finds that in this case the Veteran's statements are not competent to show that the symptoms described by the Veteran represent any qualifying chronic cervical spine disability.  See Jandreau, 492 F.3d at 1377.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent medical opinions.  Espiritu, 2 Vet. App. at 494.  Furthermore, the medical evidence of record is contrary to a showing of a current cervical spine disability.  On both the March 2006 and September 2007 VA examinations, the diagnoses were normal cervical spine.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no competent evidence that provides a diagnosis of a cervical spine disorder, the preponderance of the evidence is against this claim for service connection.  Therefore, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for a cervical spine disorder is not warranted.


ORDER

Service connection for a cervical spine disorder is denied.


REMAND

The Veteran is seeking service connection for left knee and right ankle disorders.  He attributes these disorders to his military service that required numerous parachute jumps involving harsh landings and rigorous tactical training activities.  Indeed, the Veteran's service treatment records show multiple complaints of knee and ankle pain.  Specifically, the Veteran complained of right ankle pain in April 1998 and September 2001 service treatment reports show a right ankle sprain.  On his February 2006 separation examination, the Veteran stated that knee and ankle joints often ached early in the morning when he woke up.

The Veteran was afforded a VA fee-based examination in March 2006 in conjunction with the claims on appeal.  The March 2006 VA examiner stated that for the bilateral knee or ankle conditions there was no pathology to render a diagnosis.  Subsequently, the Veteran underwent another VA examination in September 2007, which also noted a diagnosis of normal knees and ankles.  X-rays of the Veteran's both knees and ankles at that time were all within normal limits.

However, the medical evidence of record also indicates that diagnoses of left knee and right ankles disorders were made during the time period on appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or any time during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim).  To that effect, an August 2006 private treatment report noted an impression of myofascial pain syndrome of both knees.  Thereafter, the August 2006 physician noted an impression of synovitis of the left knee in September 2006.  With regard to the right ankle, private treatment records from the Veteran's private podiatrist, S.W., D.P.M., indicated a diagnosis of Achilles tendinitis in October 2006.  While these private medical records stand in contrast to the March 2006 and September 2007 VA examiners' findings of no current disability, the Board finds that current left knee and right ankle disabilities have been established.  McClain, 21 Vet. App. at 321.

No medical opinion was obtained in this case as to the etiology of the Veteran's left knee and right ankle disabilities diagnosed in 2006.  The Board therefore finds that a remand is required to obtain an opinion as to whether the Veteran's left knee myofascial pain syndrome and synovitis diagnosed in 2006 and Achilles tendinitis diagnosed in 2006 are related to his military service, to include as due to his numerous parachute jumps and rigorous physical training while in service.  See Colvin, 1 Vet. App. at 175 (noting that when the medical evidence of record is insufficient in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination); see also McLendon, 20 Vet. App. at 83.

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for any left knee and/or right ankle disorders since his discharge from the service.  The RO must then obtain copies of the related medical records that are not already in the claims folder.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be afforded an appropriate VA joints examination to determine the etiology of any left knee and right ankle disorders found, as well as the diagnosis of Achilles tendinitis in 2006, and left knee myofascial pain syndrome and synovitis diagnosed in 2006.  The claims file must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following examination of the Veteran's left knee and right ankle, a review of his pertinent medical history, and his statements regarding observable symptomatology, the examiner must provide an opinion as to whether the Veteran's left knee and right ankle disorders diagnosed in 2006 were caused or aggravated by the Veteran's military service, to include as due to numerous parachute jumps involving harsh landings and rigorous tactical training activities performed while in service.  Additionally, for any left knee or right ankle disorders found on examination, the examiner must provide an opinion as to whether these disorders were caused or aggravated by the Veteran's military service, to include as due to numerous parachute jumps involving harsh landings and rigorous tactical training activities performed while in service.  A complete rationale for all opinions must be provided.  If any requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, the RO must readjudicate the Veteran's claims, taking into consideration any and all evidence that has been added to the record since its last adjudicative action.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


